Citation Nr: 1420956	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-41 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for postoperative left knee injury with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2008 rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 dated in October 2010, the Veteran requested a videoconference hearing before a Veterans Law Judge.  He was scheduled for a hearing in in February 2013.  In January 2013, shortly after receiving notification of the hearing date, the Veteran responded that he was unable to attend the scheduled hearing due to employment obligations and he requested that the hearing be rescheduled.  However, the hearing was never rescheduled, although the Veteran provided adequate notice of his inability to attend on the scheduled date and a seemingly legitimate reason why he was unable to attend.  This was his first request to reschedule the hearing date.  His representative indicated that the Veteran still wants a hearing and will make every effort to attend a rescheduled hearing.  Thus, a remand is necessary to provide the Veteran with another opportunity to present testimony at a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing (or Travel Board hearing if appropriate) before a Veterans Law Judge at the RO.





Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



